Title: Notes on a Cabinet Meeting, 2 February 1807
From: Jefferson, Thomas
To: 


                        
                            
                                2 Feb. 1807
                            
                        
                        1807. Feb. 2. Present the heads of deptmts & Atty Genl. letters having been recd. from our Ministers
                            in London of Nov. 11. informg. that they were likely to settle satisfactorily the great points of colonial commerce
                            (indirect) blockade, jurisdn, commerce on footing gentis amicisolmae, E. India do. on that of Jay’s treaty, but
                            that the right of taking their seamen out of our vessels at sea (which in it’s exercise took ours also) would not be given up by treaty, tho’ moderated in practice, & that our
                            commrs. meant to conclude such an one, I proposed these questions, 1.  shall we agree to any treaty yielding the
                            principle of our non-importn act, & not securing us agt impressments? unanimously not. because it would be
                            yielding the only peaceable instrument for coercing all our rights. the points they yield are all matters of right. they
                            are points which Bonaparte & Alexander will concur in settling at the treaty of peace, & probably in more latitude
                            than Gr. Br. would now yield them to us, & our treaty wd place on worse ground as to them than will be settled for
                            Europe. the moment is favorable for making a stand, & they will probably yield, & the more probably as their
                            negociators had agreed to an article that they would not impress on the high seas, or in other than their own ports; which
                            had once before been agreed to with mr King, but retracted in both cases. we had better have no treaty than a bad one. it
                            will not restore friendship, but keep us in a state of constant irritation. 2. shall we draw off in hostile attitude, or
                            agree informally that there shall be an understanding between us that we will act in practice on the very principles
                            proposed by the treaty (except as to the E. India commerce) they defining what breaks the continuity of a voyage,
                            blockades, jurisdiction &c. & we agreeing to recommend to Congress to continue the suspension of the
                            non importn act the last [made] . 3. shall we consult the senate? unanimously not. had the 1st. qu been decided affirmatively,
                            their advice would have been asked—mr Madison was not satisfied whether we ought not to propose giving up the right of
                            employing their seamen at all in our vessels, & making it penal on our commanders, as an inducement to them to give up
                            impressment and trust to the affect of such a law for securing to them the use of all their seamen. our commrs. are to
                            be immedly. instructed to adhere to their original instructions which made the impressment a sine quâ non.
                    